Citation Nr: 1435288	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  09-09 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel




INTRODUCTION

The Veteran had active duty service from August 1969 to April 1971, to include service in the Republic of Vietnam from May 1970 to April 1971.  He died in March 2008 and the appellant is his child.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In May 2012, the Board remanded the case for additional development.

The Board observes that, in her March 2009 substantive appeal (VA Form 9), the appellant requested a Board hearing before a Veterans Law Judge sitting at the RO.  Thereafter, her requested hearing was scheduled for May 2010; however, prior to such hearing, the appellant submitted a statement withdrawing her request for a Board hearing.  38 C.F.R. § 20.704(e) (2013).

As a final preliminary matter, the Board also notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the appellant's appeal.  A review of the documents in Virtual VA reveals that, with the exception of the appellant's representative's June 2014 Appellant's Post-Remand Brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the appellant's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appellant contends that the Veteran's death as a result of metastatic melanoma was due to his service, including as a result of his herbicide exposure in Vietnam.  In the alternative, she, as well as the Veteran during his lifetime, alleged that such disease was also due to exposure to sunlight coincident with his service in Vietnam and/or the result of dripping hot gun oil onto his right thigh, which is where his melanoma originated.  In support of her claim, she submitted an October 2006 opinion from Dr. R.S., a VA physician, which stated that the Veteran's metastatic malignant melanoma was likely caused by his exposure to Agent Orange in the military.  However, this opinion contained no rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  She also submitted an internet article suggesting that an article was to be published in the February 2004 edition of the Journal of Occupational and Environmental Medicine that addressed a relationship between Agent Orange exposure and melanoma; however, a copy of this published article was not submitted.  

As such, in May 2012, the Board remanded the instant claim to obtain an etiological opinion, to include consideration of the October 2006 VA opinion from Dr. R.S.  The examiner was also directed to address the significance, if any, of the February 2004 edition of the Journal of Occupational and Environmental Medicine.  In June 2012, after the instant claim had been remanded by the Board, the appellant's representative asserted that the Veteran's melanoma was the result of his exposure to direct sunlight while in a tropical environment during service.

Such an opinion was obtained in October 2012.  The examiner opined that the Veteran's death due to melanoma was less likely than not caused by or a result of herbicide exposure, reasoning that melanoma was not among the presumed service-connected conditions related to herbicide exposure and that there was no evidence in the medical literature that melanoma was "caused by, the results of, are aggravated by herbicide exposure or history of [sic]."  The examiner further opined that it was less likely than not that the Veteran's melanoma was caused by or a result of exposure to extreme sunlight and the tropical climate of Vietnam as his melanoma began on his right thigh, which was a region expected to be shielded from normal "[sun] exposure" with clothing.  However, the examiner did not address whether herbicide exposure, or hot gun oil, could have directly caused the claimed condition.  The Board must consider whether service connection for the Veteran's cause of death on a direct basis is warranted.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (that even if a veteran is not entitled to presumptive service connection for a disability as due to herbicide exposure, service connection on a direct basis also must be considered).  Moreover, the examiner did not address the October 2006 opinion from Dr. R. S. or the article in the February 2004 edition of the Journal of Occupational and Environmental Medicine.  In light of these deficiencies, such an addendum opinion should be obtained.

The Board also notes that a review of the record reveals that the Veteran was in receipt of Social Security Administration (SSA) disability benefits with an onset date in May 2006.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Finally, the Board notes that, in June 2010 and July 2010, the appellant was attempting to obtain an updated opinion from Dr. R.S. with a complete rationale; however, no opinion was ever provided.  Additionally, in July 2012, she indicated that she was attempting to secure additional medical records.  Therefore, while on remand, the appellant should be provided an opportunity to submit any additional records, to include an updated opinion from Dr. R.S.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant an opportunity to submit any additional records, to include an updated opinion from Dr. R.S.

2.  Obtain any determination pertinent to the Veteran's claim for SSA disability benefits, as well as any medical records relied upon concerning that claim.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

3.  After obtaining any outstanding records, return the claims file, to include a copy of this remand, to the October 2012 VA examiner for an addendum opinion as to whether the Veteran's cause of death is related to his service.  If the examiner who drafted the October 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  

Following a review of the record, the examiner should address the following question:

Is at least as likely as not that the Veteran's metastatic malignant melanoma had its onset in service or is otherwise related to service, to include his in-service exposure to herbicides, his exposure to sunlight, and/or hot gun oil dripping onto his right thigh?  The examiner should specifically address the October 2006 opinion from Dr. R. S., the February 2004 edition of the Journal of Occupational and Environmental Medicine and the September 1969 in-service treatment for sunburn.

The examiner must provide a complete rationale for all opinions and conclusions reached.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



